May 27, 2005


Mr. Eric W. Schulze
Walsh Anderson Brown Schulze & Aldridge, P.C.
P.O. Box 2156
Austin, TX 78768
Mr. Bill D. Rosenstein
1104 First Place
Tyler, TX 75702

RE:   Case Number:  03-1123
      Court of Appeals Number:  12-03-00007-CV
      Trial Court Number:  02-00547

Style:      VAN INDEPENDENT SCHOOL DISTRICT
      v.
      SCOTT A. MCCARTY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Karen      |
|   |Wilson         |
|   |Ms. Cathy S.   |
|   |Lusk           |